Exhibit 10.1

 

NORTECH SYSTEMS INCORPORATED

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), effective as of November 2, 2020 (the
“Effective Date”), is made by and between Nortech Systems Incorporated, a
Minnesota corporation (the “Company”), and Christopher D. Jones (“Executive”),
collectively referred to as the “Parties.”

 

Recitals

 

WHEREAS, the Company desires to employ Executive as Chief Financial Officer
(“CFO”) and Senior Vice President (“SVP”) of Finance, and Executive desires to
accept employment upon the terms and conditions set forth herein;

 

WHEREAS, Executive represents that Executive is not subject to any other
agreement (including but not limited to a non-competition agreement,
non-solicitation agreement, or confidentiality agreement) that Executive will
violate by working with the Company or in the position for which the Company has
hired Executive, and no conflict of interest or a breach of Executive’s
fiduciary duties will result by working with and performing duties for the
Company;

 

WHEREAS, Executive acknowledges that during the course of his employment,
Executive has and will have access to and be provided with confidential and
proprietary information and trade secrets of the Company which are invaluable to
the Company and vital to the success of the Company’s business;

 

WHEREAS, the Company and Executive desire to protect such proprietary and
confidential information and trade secrets from disclosure to third parties or
unauthorized use to the detriment of the Company;

 

WHEREAS, the Company and Executive desire to set forth in this Agreement, the
terms, conditions, and obligations of the parties with respect to such
employment; and

 

WHEREAS, Executive represents that Executive has read and understands this
Agreement and has had sufficient time to review this Agreement and consult with
an attorney of Executive’s choice (at Executive’s own expense).

 

NOW, THEREFORE, in consideration of the foregoing recitals, premises and mutual
covenants herein contained, and intending to be legally bound hereby, the
Company and Executive hereby agree as follows:

 

1.            Definitions.

 

1.1.      “Accountants” means an accounting firm selected by the Company, which
is reasonably acceptable to Executive and whose consent shall not be
unreasonably withheld.

 

1.2.      “Board” means the Board of Directors of the Company.

 

1.3.     “Cause” means (a) Executive engages in gross negligence or intentional
misconduct in the performance of Executive’s duties for the Company or any of
its subsidiaries (for this purpose, “intentional misconduct” means an action
which is injurious to the Company or the Company’s business and/or which may
reasonably lead to injury of the Company’s business without a good faith belief
that it is in the best interest of the Company), (b) Executive embezzles or
willfully misappropriates for his personal use, assets of the Company or any of
its subsidiaries, (c) Executive is convicted of, or enters a plea of guilty or
nolo contendere with respect to, a felony, a crime involving moral turpitude, or
any other crime that materially adversely affects the Company’s business, or (d)
Executive’s engaging in business activities in violation of Executive’s
obligations in Section 4 (including but not limited to Executive’s refusal or
failure to perform Executive’s duties), violation of Executive’s obligations in
Section 10, and/or breach of any restrictive covenant set forth in Section 11 of
this Agreement; that in the case of the actions in (a) and (d), is not cured
within 30 calendar days after Executive’s receipt of written notice from the
Company of the alleged Cause.

 

1

--------------------------------------------------------------------------------

 

 

1.4.     “Change of Control” means (a) (1) any person or group other than the
group consisting of Curtis Squire, Inc. and members of the Kunin family
(together, the “Kunin Group”) is at any time the beneficial owner of thirty
percent (30%) or more of the equity securities of the Company entitled to vote
for the election of directors (the “Voting Securities”), and (2) such other
person or group then owns a greater percentage of the Voting Securities than the
Kunin Group; (b) Individuals who, as of the Effective Date, constitute the Board
of Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided, that any person becoming
a director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board; or (c) the sale or disposition of all or substantially all
of the Company’s assets (including a plan of liquidation) or a merger or
consolidation of the Company with or into another corporation except for a
merger whereby the shareholders of the Company prior to the merger own more than
fifty percent (50%) of the equity securities entitled to vote for the election
of directors of the surviving corporation immediately following the transaction.

 

1.5.     “Code” means the Internal Revenue Code of 1986, as amended.

 

1.6.     “Covered Payments” means the payments or benefits provided or to be
provided by the Company or its affiliates to Executive or for Executive’s
benefit pursuant to the terms of this Agreement or otherwise.

 

1.7.     “Disability” means if by reason of any mental, sensory, or physical
impairment, Executive is unable to perform the essential functions of
Executive’s duties hereunder with reasonable accommodations, unless any such
accommodations would impose an undue hardship on the Company’s business. The
written medical opinion of an independent medical physician mutually acceptable
to Executive and the Company will determine if Executive has a Disability.

 

1.8.     “Excise Tax” means the excise tax imposed under Section 4999 of the
Code (or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes.

 

1.9.     “Good Reason” means (a) any involuntary and material reduction in
Executive’s Base Salary; (b) any involuntary and material diminution of
Executive’s reporting responsibilities, titles and offices, and removal of
Executive from such position which has the effect of materially diminishing
Executive’s responsibility and authority; (c) the Board requiring the Executive
to be based at any office or location other than facilities within 50 miles of
Minneapolis, Minnesota; or (d) any material breach of any contract entered into
between the Executive and the Company or an affiliate of the Company, including
this Agreement, which in any such event is not remedied by Company within 30
days after receipt of notice thereof given by the Executive within 90 days after
such event occurs; provided, that any refusal of the Company to agree to other
business activities of Executive pursuant to Section 4.3 will not constitute
Good Reason.

 

2

--------------------------------------------------------------------------------

 

 

1.10.     “Parachute Payments” means parachute payments within the meaning of
Section 280G of the Code.

 

2.            Employment. Subject to the terms and provisions set forth in this
Agreement, the Company hereby employs Executive as the CFO and SVP of Finance of
the Company.

 

3.            Agreement Term. This Agreement shall commence on the Effective
Date so long as all contingencies of Executive’s offer of employment have been
satisfied and shall continue, unless sooner terminated in accordance with this
Agreement, until November 2, 2021 (the “Initial Period”); provided, however,
this Agreement will automatically renew for successive one year renewal terms
(each a "Renewal Period" and together with the Initial Period, the “Agreement
Period”) unless either party notifies the other party in writing at least ninety
(90) days prior to expiration of the Initial Period or any Renewal Period.
During the Agreement Period, Executive’s employment may be terminated by the
Company with or without Cause, subject to the provisions of Section 6 of this
Agreement, and Executive may resign or otherwise terminate his employment with
the Company at any time, with or without notice. Notwithstanding the provisions
of this Section, the provisions of Sections 8, 9, 10, 11, 12 and 13 shall
survive the termination of Executive’s employment (for any reason) and remain in
full force and effect thereafter.

 

4.            Positions, Responsibilities and Duties.

 

4.1.     Positions. During the period of Executive’s employment with the
Company, Executive shall be employed and serve as the CFO and SVP of Finance of
the Company. In such position, Executive shall have the duties, responsibilities
and authority normally associated with the offices and positions of CFO (as set
forth in Exhibit A which is attached to this Agreement and incorporated herein
by reference) and SVP of Finance as established by the Company’s Chief Executive
Officer and/or Board from time to time. Executive shall report to the Chief
Executive Officer.

 

4.2.     Duties. During the Agreement Period, subject to the provisions of
Section 4.3, Executive shall devote substantially all of his business time,
during normal business hours, to the business and affairs of the Company and
Executive shall use his reasonable best efforts to perform faithfully and
efficiently the duties and responsibilities contemplated by this Agreement.

 

4.3.     Permitted Activities. Notwithstanding the provisions of Section 4.2,
Executive shall be allowed, to the extent such activities do not substantially
interfere with the performance by Executive of his duties and responsibilities
hereunder, to serve on corporate, civic or charitable boards or committees.
Executive will notify the Chief Executive Officer of the Company, in advance, of
the extent and nature of any such activities, and any such activities will be
permitted only upon the approval of the Company, which will not be unreasonably
withheld.

 

5.            Compensation and Other Benefits.

 

5.1.     Annualized Base Salary. Executive shall receive an annualized base
salary payable in accordance with the Company’s normal payroll practices of Two
Hundred and Fifty Thousand U.S. Dollars, ($250,000.00) (gross) for the Initial
Period. The Company may, in its sole discretion, increase the Base Salary at any
time and may not decrease the Base Salary without Executive’s written consent.
Executive Base Salaries are increased in accordance with the Company’s
compensation review process and subject to approval by the CEO, subject to
adjustment only as provided in this Section 5.1.

 

3

--------------------------------------------------------------------------------

 

 

5.2.     Incentive Bonus. During the Agreement Period, Executive shall be
eligible to participate in the Incentive Bonus Plan in effect for officers and
executives of the Company (the “Incentive Bonus Plan”), under which Executive
will receive a performance-based bonus the amount of which, if any, will be
determined and paid based upon satisfaction of criteria determined for each
calendar year for officers and executives by the CEO, the Compensation and
Talent Committee and the Board of Directors, provided the Executive is employed
by the Company at the time payment is due. During the Agreement Period,
Executive’s stated payout percentage under the Incentive Bonus Plan will be a
target of 45% of Base Salary, prorated for the portion of the fiscal year during
which Executive is employed by the Company. Any bonus amounts payable to
Executive under the Incentive Bonus Plan shall be paid to Executive at the same
time as annual bonuses are paid to the Company’s other executive officers after
the end of the year in which the bonus was earned.

 

5.3.     Equity Incentive Plans. During the Agreement Period, Executive shall be
eligible to participate in the Company’s equity incentive plans maintained by
the Company from time to time (the “Company Equity Plans”). On the Effective
Date or as close thereafter as practicable, Executive shall receive  a
non-qualified stock option to purchase 25,000 shares under the 2017 Stock
Incentive Plan, with an exercise price per share equal to the fair market value
of the Common Stock on the Effective Date, a term of ten years and vesting in
equal annual installments over five years.

 

5.4.     Benefit Plans. During the Agreement Period, Executive shall be eligible
to participate in all pension, 401(k) and other employee benefit plans, policies
and programs for the benefit of senior executive officers. The Company reserves
the right to modify, suspend or discontinue any Benefit Plans at any time
without notice to or recourse by Executive, so long as such action is taken
generally with respect to other similarly situated executives employed by the
Company.

 

5.5.     Paid Time Off. Executive will be entitled to twenty (20) days of Paid
Time Off annually, which PTO may be increased from time to time in the
discretion of the Company.

 

5.6.     Perquisites. During the Agreement Period, Executive shall receive the
perquisites described in Exhibit B (that is attached to this Agreement and
incorporated herein by reference).

 

5.7.     Expense Reimbursement. During and in respect of the Agreement Period,
Executive shall be entitled to receive reimbursement for reasonable business
expenses incurred by Executive in performing his duties and responsibilities
hereunder, including travel, parking, business meetings and professional dues,
incurred and substantiated in accordance with the policies and procedures
established from time to time by the Company for senior executives of the
Company.

 

6.            Termination.

 

6.1.     Termination Due to Death. Upon Executive’s death, Executive’s estate or
his legal representative, as the case may be, shall be entitled to: (a) any Base
Salary earned but unpaid as of the date of death; (b) any other payments and/or
benefits which Executive or Executive’s legal representative is entitled to
receive under any of the Benefit Plans; and (c) the bonus earned under the
Incentive Bonus Plan for the fiscal year in which Executive’s death occurred,
prorated for the portion of such fiscal year through the date of death and
payable at the same time as annual bonuses are paid to the Company’s other
executive officers.

 

4

--------------------------------------------------------------------------------

 

 

6.2.     Termination Due to Executive’s Disability. If Executive’s condition
meets the definition of Disability above, the Company may terminate Executive’s
employment upon written notice. If terminated by the Company as herein provided,
the Company shall pay to Executive: (a) any Base Salary earned but unpaid as of
the date of Executive’s termination due to Disability; (b) Base Salary in effect
at the time of the termination, less amounts received by Executive pursuant to
any disability insurance coverage provided by the Company or the Social Security
disability insurance program, for a period of nine (9) months or the remaining
term under this Agreement, whichever is shorter, (c) any other payments and/or
benefits which Executive or Executive’s legal representative is entitled to
receive under any of the Benefit Plans; and (d) vesting of any unvested
incentive grants granted under the Company Equity Plans otherwise scheduled to
vest within twelve (12) months following the date of Disability.

 

6.3.     Termination by the Company Without Cause or by Executive for Good
Reason. The Company may terminate Executive’s employment without Cause, or
Executive may terminate his employment for Good Reason. In either such event,
Executive shall be entitled to the following compensation:

 

6.3.1.     Executive shall be entitled to receive Base Salary earned but unpaid
as of the date of Executive’s termination, and any other payments and/or
benefits which Executive is entitled to receive under any of the Benefit Plans.
These payments will be made within fourteen (14) days after termination.

 

6.3.2.     Upon execution of a general release of claims against the Company in
a form acceptable to the Company and after the expiration of any applicable
rescission or revocation period, all before the end of the sixty (60) day period
following Executive’s termination of employment, he will receive: (i) Base
Salary in effect at the time of the termination for a period of nine (9) months
(the “Without Cause Continuation Period”), in the manner and at such times as
the Base Salary otherwise would have been payable to Executive; and (ii)
continuation at the Company’s then share of the expense for the lesser of (A)
the Without Cause Continuation Period, or (B) until Executive obtains comparable
replacement coverage, of medical and dental benefits in effect under COBRA as of
the date of termination of employment. Notwithstanding the foregoing, certain
payments under this paragraph (b) may be delayed pursuant to Section 7.2.

 

6.4.     Termination in Connection with Change of Control. If Executive is an
active and full-time employee at the time of a Change of Control and within
twelve (12) months after the Change of Control, (i) Executive’s employment is
involuntarily terminated by the Company or any successor employer resulting from
the Change of Control for any reason other than death, Disability or Cause, or
(ii) Executive resigns from the Company or any such successor for Good Reason,
then Executive shall be entitled to the following compensation:

 

6.4.1.     Executive shall be entitled to receive Base Salary earned but unpaid
as of the date of Executive’s termination, and any other payments and/or
benefits which Executive is entitled to receive under any of the Benefit Plans.
These payments will be made within fourteen (14) days after termination.

 

6.4.2.     Upon execution of a general release of claims against the Company in
a form acceptable to the Company and after the expiration of any applicable
rescission or revocation period, all before the end of the sixty (60) day period
following Executive’s termination of employment, he will receive: (i) Base
Salary in effect at the time of the termination for the longer of (a) the
remainder of the Agreement Period or (b) a period of nine (9) months following
the termination of Executive’s employment (the “COC Continuation Period”), in
the manner and at such times as the Base Salary otherwise would have been
payable to Executive; and (ii) continuation at the Company’s then share of the
expense for the lesser of (A) the COC Continuation Period, or (B) until
Executive obtains comparable replacement coverage, of medical and dental
benefits in effect under COBRA as of the date of termination of employment.
Notwithstanding the foregoing, certain payments under this paragraph (b) may be
delayed pursuant to Section 7.2.

 

5

--------------------------------------------------------------------------------

 

 

6.5.     Termination by the Company for Cause. The Company may terminate
Executive’s employment hereunder for Cause. In such event, Executive shall be
entitled only to: (a) any Base Salary earned but unpaid through the date of such
termination and (b) any other earned and vested payments and/or benefits that
Executive is entitled to receive under any of the Benefit Plans.

 

6.6.     Voluntary Resignation Without Good Reason. If Executive voluntarily
resigns during the Agreement Term without Good Reason or if either party gives
notice to the other party that it does not intend to renew the Agreement for a
Renewal Period, then Executive shall be entitled to: (a) Base Salary earned but
unpaid as of the date of Executive’s termination; and (b) any other payments
and/or benefits which Executive is entitled to receive under any of the Benefit
Plans.

 

7.            Severance Payment Limitations or Possible Delay Under Code Section
409A.

 

7.1.     Notwithstanding any other provision of this Agreement, the Company and
Executive intend that any payments, benefits or other provisions applicable to
this Agreement comply with the payout and other limitations and restrictions
imposed under Section 409A of the Code (“Section 409A”), as clarified or
modified by guidance from the U.S. Department of Treasury or the Internal
Revenue Service—in each case if and to the extent Section 409A is otherwise
applicable to this Agreement and such compliance is necessary to avoid the
penalties otherwise imposed under Section 409A. In this regard, the Company and
Executive agree that the payments, benefits and other provisions applicable to
this Agreement, and the terms of any deferral and other rights regarding this
Agreement, shall be interpreted and deemed modified if and to the extent
necessary to comply with the payout and other limitations and restrictions
imposed under Section 409A, as clarified or supplemented by guidance from the
U.S. Department of Treasury or the Internal Revenue Service—in each case if and
to the extent Section 409A is otherwise applicable to this Agreement and such
compliance is necessary to avoid the penalties otherwise imposed under Section
409A.

 

7.2.     In the event any portion of any payments due under Section 6.3(b) (in
the event of termination by the Company without Cause or by Executive for Good
Reason) or Section 6.4(b) (in the event of certain terminations after a Change
of Control) would exceed the sum of the applicable limited separation pay
exclusions as determined pursuant to Code Section 409A, then payment of the
excess amount shall be delayed until the first regular payroll date of the
Company following the six (6) month anniversary of the Executive’s date of
termination (or the date of his death, if earlier), and shall include a lump sum
equal to the aggregate amounts that Executive would have received had payment of
this excess amount commenced as provided above following the date of
termination. If Executive continues to perform any services for the Company (as
an employee or otherwise) after the date of termination, such six-month period
shall be measured from the date of Executive’s “separation from service” as
defined pursuant to Code Section 409A.

 

6

--------------------------------------------------------------------------------

 

 

7.3.     Executive does not have any right to make any election regarding the
time or form of any payment due under Sections 6.3 or 6.4 or any other provision
of this Agreement.

 

7.4.     The Company may withhold from any amounts payable under this Agreement
all federal, state, city or other taxes, and other amounts required by
applicable law to be withheld by the Company.

 

8.            Limitation on Parachute Payments.

 

8.1.     Limitation. Notwithstanding anything stated in this Agreement, or any
other plan, arrangement or agreement to the contrary (including without
limitation the Company’s 2017 Stock Incentive Plan), if any of the Covered
Payments constitute Parachute Payments and would, but for this Section 8 be
subject to the Excise Tax, then the Covered Payments shall be payable either (i)
in full or (ii) reduced to the minimum extent necessary to ensure that no
portion of the Covered Payments is subject to the Excise Tax, whichever of the
foregoing (i) or (ii) results in Executive’s receipt on an after-tax basis of
the greatest amount of benefits after taking into account the applicable
federal, state, local and foreign income, employment and excise taxes (including
the Excise Tax).

 

8.2.     Possible Reduction. If necessary, the Covered Payments shall be reduced
in a manner that maximizes Executive’s economic position. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code, and where two economically equivalent
amounts are subject to reduction but are payable at different times, such
amounts shall be reduced on a pro rata basis but not below zero.

 

8.3.     Accountants. Any determination required under this Section 8 shall be
made in writing in good faith by the Accountants, which shall provide detailed
supporting calculations to the Company and Executive as required by the Company
or Executive. The Company and Executive shall provide the Accountants with such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 8. The Company shall be responsible for
all fees and expenses of the Accountants.

 

8.4.     Overpayment or Underpayment. It is possible that after the
determinations and selections made pursuant to this Section 8 Executive will
receive Covered Payments that are in the aggregate more than the amount provided
under this Section 8 (“Overpayment”) or less than the amount provided under this
Section 8.4 (“Underpayment”).

 

8.4.1.     In the event that: (A) the Accountants determine, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or Executive which the Accountants believe has a high probability of
success, that an Overpayment has been made or (B) it is established pursuant to
a final determination of a court or an Internal Revenue Service proceeding that
has been finally and conclusively resolved that an Overpayment has been made,
then Executive shall pay any such Overpayment to the Company.

 

8.4.2.     In the event that: (A) the Accountants, based upon controlling
precedent or substantial authority, determine that an Underpayment has occurred
or (B) a court of competent jurisdiction determines that an Underpayment has
occurred, any such Underpayment will be paid promptly by the Company to or for
the benefit of Executive.

 

7

--------------------------------------------------------------------------------

 

 

9.            Successors.

 

9.1.     The Executive. This Agreement is personal to Executive and, without the
prior express written consent of the Company, shall not be assignable by
Executive, except that Executive’s rights to receive any compensation or
benefits under this Agreement may be transferred or disposed of pursuant to
testamentary disposition, intestate succession or pursuant to a domestic
relations order. This Agreement shall inure to the benefit of and be enforceable
by Executive’s heirs, beneficiaries and/or legal representatives.

 

9.2.     The Company. This Agreement shall inure to the benefit of and be
binding upon the Company and its respective successors and assigns.

 

10.          Confidential Information.

 

10.1.    Non-Disclosure. Executive acknowledges that the Company continually
develops Confidential Information (as defined below), that Executive will obtain
Confidential Information during employment with the Company, that Executive may
develop Confidential Information for the Company, and that Executive may learn
of Confidential Information during the course of employment. Executive will
comply with the policies and procedures of the Company for protecting
Confidential Information obtained from the Company and shall not use or disclose
to any person, corporation or other entity (except as required by applicable law
or for the proper performance of the regular duties and responsibilities of
Executive for the Company) any Confidential Information obtained by Executive
during employment with the Company, or other association with the Company.
Executive understands that this restriction shall continue to apply to
Confidential Information following termination of Executive’s employment,
regardless of the reason for such termination.

 

The Company hereby advises Executive as follows under the federal Defend Trade
Secrets Act: An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
— (A) is made — (i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. In addition, an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual — (A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order. Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).

 

10.2.     “Confidential Information.” For purposes of this Agreement,
“Confidential Information” means any and all information of the Company or
concerning the business or affairs of the Company that is not generally known by
others with whom any of them compete or do business, or with whom any of them
plan to compete or do business. Confidential Information includes, without
limitation, such information relating to: (i) the development, research,
testing, marketing, strategies, and financial activities of the Company, (ii)
the products and services, present and in contemplation, of the Company, (iii)
inventions, processes, operations, administrative procedures, databases,
programs, systems, flow charts, software, firmware and equipment used in the
business of the Company, (iv) the costs, financial performance and strategic
plans of the Company, (v) the people and organizations with whom the Company has
or had business relationships and the substance of those relationships.
Confidential Information also includes all information that the Company received
belonging to others with any understanding, express or implied, that it would
not be disclosed. Failure to mark any of the Confidential Information as
confidential or proprietary will not affect its status as Confidential
Information.

 

8

--------------------------------------------------------------------------------

 

 

10.3.     Documents. All documents, records, tapes and other media of every kind
and description relating to the business, present or otherwise, of the Company
and any copies, in whole or in part, thereof (“Documents”), whether or not
prepared by Executive, shall be the sole and exclusive property of the Company.
Executive shall safeguard all Documents and shall surrender to the Company at
the time Executive’s employment terminates, or at such earlier time or times as
the President or Chief Executive Officer, Board or their designees may specify,
all Documents, Confidential Information, and Company property in good working
condition then in Executive’s possession or control.

 

10.4.     Former Employer Information. Executive agrees that Executive will not,
during Executive’s employment with the Company, improperly use or disclose any
proprietary information or trade secrets or any other property of any former or
concurrent employer or other person or entity and that Executive will not bring
onto the premises of the Company any proprietary information belong to any such
employer, person or entity.

 

11.          Restrictive Covenants. In return for the Company’s (i) promise to
grant Executive access to certain of the Company’s Confidential Information, and
(ii) the Company’s actual grant to Executive of access to certain of its
Confidential Information, (iii) the opportunity for employment as the Company’s
CFO and SVP of Finance, and (iv) the valuable pay and benefits in this Agreement
that are intended, in part, to reward Executive for developing and protecting
the Company’s Confidential Information, Executive makes the following
commitments and Executive acknowledges these benefits constitute adequate and
sufficient consideration for the restrictions in this Agreement.

 

11.1.     Non-Solicitation. During the Agreement Period and for a period of two
years after any termination of employment hereunder for any reason, Executive
will not, directly or indirectly, (i) induce or attempt to induce any employee
of the Company to leave the employ of the Company or to breach that person’s
contract (if any) with the Company, (ii) in any way interfere with the
relationships between the Company and any such employee of the Company, (iii)
employ or otherwise engage as an employee, independent contractor or otherwise
any such employee of the Company, or (iv) induce or attempt to induce any
customer, supplier, licensee or other person or entity that has done business
with the Company to cease doing business with the Company or in any way
interfere with the relationship between any such customer, supplier, licensee or
other business entity and the Company.

 

11.2.     Non-Competition. During the Agreement Period and for a period of two
years after any termination of employment hereunder for any reason, Executive
will not engage in, manage, operate, or participate in the management or
operation of, be employed by or render services or advice, or guarantee any
obligation of, any person or entity operating in the United States, China, or
Mexico that engages in, or is actively planning to become engaged in,
researching, inventing, designing, manufacturing, developing, producing,
marketing, promoting, selling, soliciting the sales of, supporting, or providing
a product or service that competes with any product or service that the Company
researched, invented, designed, manufactured, developed, produced, marketed,
promoted, sold, supported, provided, or serviced in the course of its business
during the 24-month period prior to the termination of Executive’s employment.
Executive agrees that this covenant is reasonable with respect to its duration,
geographical area and scope.

 

9

--------------------------------------------------------------------------------

 

 

11.3.     Notification of Restrictive Covenants. Executive acknowledges that the
Company may serve notice upon any party in the electronic manufacturing services
or engineering services industries with whom Executive accepts employment, a
consulting engagement, engagement as an independent contractor, partnership,
joint venture or other association if the Company reasonably believes that
Executive’s activities may constitute a violation of Executive’s obligations
under Section 11.1 or 11.2 above. Such notice may inform the recipient that
Executive is party to this Agreement and may include a copy of this Agreement or
relevant portions thereof.

 

11.4.     Injunctive Relief. Executive acknowledges and agrees that the Company
will have no adequate remedy at law, and would be irreparably harmed, if
Executive breaches or threatens to breach any of the provisions of this Section
11. Executive agrees that the Company shall be entitled to equitable and/or
injunctive relief to prevent any breach or threatened breach of this Section 11,
and to specific performance of each of the terms of such Section in addition to
any other legal or equitable remedies that the Company may have. Executive
further agrees that he shall not, in any equity proceeding relating to the
enforcement of the terms of this Section 11, raise the defense that the Company
has an adequate remedy at law. The parties understand that both damages and
injunctions will be proper modes of relief and are not to be considered as
alternative remedies.

 

11.5.     Special Severability. The terms and provisions of this Section 11 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected. It is the intention of the parties to this Agreement that the
potential restrictions on Executive’s future employment imposed by this Section
11 be reasonable in both duration and geographic scope and in all other
respects. To the extent any provision of this Agreement is judicially determined
to be unenforceable, a court of competent jurisdiction may reform any such
provision to make it enforceable. If for any reason any court of competent
jurisdiction shall find any provisions of this Section 11 unreasonable in
duration or geographic scope or otherwise, Executive and the Company agree that
the restrictions and prohibitions contained herein shall be effective to the
fullest extent allowed under applicable law in such jurisdiction.

 

11.6.     Tolling. The duration of the above restrictions in Section 11.1 and
Section 11.2 will be extended for a period equal to the duration of any breach
or default of such covenant by Executive.

 

12.          Rights to Work Product. Executive agrees that all work performed by
Executive as an employee of the Company or pursuant hereto shall be the sole and
exclusive property of the Company, in whatever stage of development or
completion. With respect to any copyrightable works prepared in whole or in part
by Executive pursuant to his employment, including compilations of lists or
data, Executive agrees that all such works will be prepared as "work-for-hire"
within the meaning of the Copyright Act of 1976, as amended (the "Act"), of
which the Company shall be the "author" within the meaning of the Act. In the
event (and to the extent) that such works or any part or element thereof is
found as a matter of law not to be a "work-for-hire" within the meaning of the
Act, Executive hereby assigns to the Company the sole and exclusive right, title
and interest in and to all such works, and all copies of any of them, without
further consideration, and agrees to the extent reasonable under the
circumstances, to cooperate with the Company to register, and from time to time
to enforce all patents, copyrights and other rights and protections relating to
such works in any and all countries. To that end, Executive agrees to execute
and deliver all documents requested by the Company in connection therewith, and
Executive hereby irrevocably designates and appoints the Company as Executive's
agent and attorney-in-fact to act for and on behalf of Executive and in
Executive's stead to execute, register and file any such applications, and to do
all other lawfully permitted acts to further the registration, protection and
issuance of patents, copyrights or similar protections with the same legal force
and effect as if executed by Executive. The Company shall reimburse Executive
for all reasonable costs and expenses incurred by Executive pursuant to this
paragraph.

 

10

--------------------------------------------------------------------------------

 

 

13.          Miscellaneous.

 

13.1.     Applicable Law & Venue. This Agreement shall be governed by and
construed in accordance with the laws of the state of Minnesota, applied without
reference to principles of conflict of laws. The venue for any dispute relating
to this Agreement shall be in the state and/or federal courts in Hennepin
County, Minnesota. Executive hereby (a) waives any objection that Executive
might have now or hereafter to the foregoing jurisdiction and venue of any such
litigation, action or proceeding, (b) irrevocably submits to the exclusive
jurisdiction of any such court set forth above in any such litigation, action or
proceeding, and (c) waives any claim or defense of inconvenient forum.

 

13.2.     Amendments. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 

13.3.     Indemnification. The Company agrees that if Executive is made a party
or is threatened to be made a party, or is required to appear as a witness to
any action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that he is or was an
officer of the Company, whether or not the basis of such Proceeding is alleged
action in an official capacity as an officer, employee or agent while serving as
an officer, employee or agent, he shall be indemnified and held harmless by the
Company (unless Executive’s actions or omissions constitute gross negligence or
willful misconduct) to the fullest extent authorized by law, as the same exists
or may hereafter be amended, against all costs and expenses incurred or suffered
by Executive in connection therewith, and such indemnification shall continue as
to Executive even if Executive has ceased to be an officer or agent, or is no
longer employed by the Company and shall inure to the benefit of his heirs,
executors and administrators. Executive agrees to fully cooperate with the
Company should any Proceeding commence and for the duration of such Proceeding.
On the Effective Date, the Company will cause Executive to be covered and named
as an insured on its Director and Officer Liability Insurance policy, which the
Company represents to be in force and in good standing at the time this
Agreement is executed.

 

13.4.     Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other parties or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

   To the Company:

 

Nortech Systems Incorporated

7550 Meridian Circle N.

Suite # 150, Maple Grove, MN 55369

Attn: Chief Executive Officer

 

   If to Executive:

 

Christopher D. Jones

[ADDRESS]

Madison, WI

 

11

--------------------------------------------------------------------------------

 

 

or to such other address as (a) indicated in the Company’s employment records,
or (b) any party shall have furnished to the others in writing in accordance
herewith. Notices and communications shall be effective when actually received
by the addressee.

 

13.5.     Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

13.6.     Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

 

13.7.     Counterparts. This Agreement may be executed in one or more
counterparts each of which shall be deemed an original instrument, but all of
which together shall constitute but one and the same Agreement.

 

13.8.     Entire Agreement; Previous Agreements Superseded. This Agreement
contains the entire agreement between the parties concerning the subject matter
hereof and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, between the parties with
respect thereto. There are no other representations, understandings, or
agreements by or between the parties which are not contained within the four
corners of this Agreement.

 

13.9.     Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment under this
Agreement for any reason to the extent necessary to the intended provision of
such rights and the intended performance of such obligations.

 

13.10.    Attorneys’ Fees and Costs. In the event of any claim, controversy, or
dispute arising out of or relating to this Agreement, or breach hereof, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs in connection with any court proceeding.

 

13.11.    No Waiver. No term or condition of this Agreement will be deemed to
have been waived nor shall there be any estoppel to enforce any provision
hereof, except by a written instrument executed by the party charged with waiver
or estoppel. The Company’s delay, waiver or failure to enforce any of the terms
of this Agreement or any similar agreement in one instance shall not constitute
a waiver of its rights hereunder with respect to other violations of this or any
other agreement.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------

 

 

[Signature Page to Employment Agreement]

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement to be
effective as of the Effective Date set forth above.

 

 

NORTECH SYSTEMS, INCORPORATED

 

 

By:         /s/ Jay D. Miller                                            

Jay D. Miller, CEO

 

 

EXECUTIVE:

 

               /s/ Christopher D. Jones                               

Christopher D. Jones

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

Job Description of Chief Financial Officer

 

 